ROTHENBERG, Judge.
The defendant below, Eutiquio M. Eloy, appeals a denial of his motion for postcon-viction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
The defendant was convicted after a jury trial and sentenced to twenty-five years as a habitual offender for the offense of attempted second degree murder. On direct appeal, mandate was issued, affirming per curiam, the conviction and sentence on November 21, 2003. The defendant timely filed a motion for postcon-viction relief, which was denied by the trial court, as was his motion for rehearing.
As we conclude that all of the claims raised by the defendant were raised, or could have been raised on direct appeal, we find that the trial court correctly denied the motion. Fla. R.Crim. P. 3.850(c); Muhammad v. State, 603 So.2d 488 (Fla. 1992); Byrd v. State, 597 So.2d 252 (Fla.1992).
Affirmed.